Title: To Alexander Hamilton from William C. Bentley, 15 July 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir,
            Richmond 15th July 1799
          
          Having now the advantage of a short acquaintance with the Officers of my Regimt.; and an opportunity  of obtaining full information of their Characters, am better prepared   to make the arrangement of their rank as was proposed by you in a former letter. That we should be perfectly correct, cannot  be expected but I am persuaded we are sufficiently    so to justify the arrangement as is here proposed. With very few exceptions, few Regiments can boast  of as many genteel respectable Characters; this remark has been frequently made by the most reputable Characters   among us. In making this arrangement, regard was had to the rank given them on the list you furnished; and the changes alterations that are made were by moving up those most prominent characters, whose pretentions evidently justified it; and by moving down a few Characters, (those only who were noticed to you in a former letter on this Subject) who, perhaps, had better  be lower than their grades would admit of their being placed.
          I am with every Sentiment of respect, Your Mo: Obt
          
            W. Bentley
          
          Majr. Genl. Hamilton
        